Citation Nr: 1431011	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  12-02 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date prior to August 31, 2010, for an award of service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which granted service connection for CAD from August 31, 2010.

Review of the electronic folders (efolder) in the Virtual VA and Veterans Benefits Management System (VBMS) do not show any evidence pertinent to the appeal or that is not already of record in the physical claims folder.


FINDINGS OF FACT

1.  An original claim of service connection for CAD was received on October 28, 2010. 

2.  Service connection for CAD was granted by the RO in February 2011, effective from August 31, 2010. 

3.  No informal claims were received prior to the formal claim received on October 28, 2010.

3.  The earliest effective date for the establishment of service connection for CAD is August 31, 2010, the effective date of the law.  


CONCLUSION OF LAW

An effective date earlier than August 31, 2010, for the grant of service connection for CAD is not assignable.  38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.1(p), (r), 3.114(a), 3.151(a), 3.159, 3.400(b) (2), 3.816(c) (2) (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Significantly, however, the United States Court of Appeals of the Federal Circuit has held that, with regard to claims for an earlier effective date, once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Regardless, the Veteran was provided notice on substantiating his claim in December 2010.

Regarding the duty to assist, all relevant records have been obtained and the Veteran has been provided with an opportunity for a hearing.  He notified the Board in a December 2011, Appeal to the Board of Veteran's Appeals, that he did not want a hearing.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Analysis

The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  The date of entitlement to an award of service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b) (2) (i) (2013). 

With respect to claims governing effective dates for service connection for diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued a special regulation to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2007); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

Specifically, a Nehmer class member is a Vietnam veteran who has a covered herbicide disease, such as ischemic heart disease (includes coronary artery disease).  Under 38 C.F.R. § 3.816, there is a limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  Here, the Veteran is shown to have served in the Republic of Vietnam during the Vietnam era, and has coronary artery disease. Therefore, he is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b) (1) and has a "covered herbicide disease" (i.e., ischemic heart disease) within the meaning of 38 C.F.R. § 3.816(b) (2).  However, based on the facts in this case, the assignment of an effective date earlier than assigned by the RO under 38 C.F.R. § 3.816  or any other applicable provision of the regulations, is not warranted. 

38 C.F.R. § 3.816 (c)(2), provides that if a Nehmer class member's claim for a covered disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose (emphasis added), except as otherwise provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting statements and submissions may reasonably be viewed under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 

38 C.F.R. § 3.816 (c) (3) provides, if the class member's claim referred to in paragraph (c) (1)or (c) (2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

In this case, the Veteran's original claim of service connection for CAD was received on October 28, 2010, more than 41 years after his discharge from service. While the evidence submitted with his claim showed that he was first diagnosed with CAD in January 2008, the Veteran never filed a claim for his heart problems with VA until October 28, 2010.  Shortly, before his claim was received by VA, effective August 31, 2010, ischemic heart disease was added to the list of presumptive diseases associated with herbicide exposure.  By rating action in February 2011, the RO granted service connection for CAD, and assigned an effective date of August 31, 2010; the date ischemic heart disease was added to the list of presumptive diseases associated with herbicide exposure.   

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Treatment records do not constitute informal claims when service connection has not yet been established for the claimed condition.  38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999). 

Here, the Veteran's October 2010 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his treatment records dated prior to October 2010, constitute a claim of entitlement to service connection for his heart disease.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  In any event, private records would only constitute a claim from the date of their receipt by VA, not from the date the private record was generated. 38 C.F.R. § 3.157 (b) (2). 

Additionally, any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155(a). The benefit sought must be identified, though it need not be specific.  In this case, however, no documents that could be construed as an informal claim were received prior to the date of VA's receipt of the formal claim on October 28, 2010.

While the Veteran believes that the effective date for the award of service connection for CAD should be earlier than assigned by the RO, the provisions of the law governing effective date of awards of benefits provide the date is either the date of receipt 

of a claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b) (2) (i), 3.816 (c) (2).  Here, the later of either when entitlement arose (i.e., when first diagnosed), or the date of claim is obviously the October 2010 date of claim.  In this case, the RO assigned an effective date of August 31, 2010, the date ischemic heart disease was added to the list of presumptive diseases associated with herbicide exposure, which was earlier than the receipt of the Veteran's original claim for service connection.  38 C.F.R. §§ 3.400(b) (2) (ii), 3.816(c) (2).  Therefore, an effective date earlier than August 31, 2010, for the award of service connection for CAD is not warranted. 


ORDER

Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


